Citation Nr: 1434581	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  08-11 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include post-traumatic stress disorder (PTSD), depression, or anxiety, to include as secondary to a service-connected back disability. 

2.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1999 to March 2003.  The Veteran also served with the Rhode Island National Guard from June 2003 to December 2006, with several periods of active duty for training (ACDUTRA) and inactive duty for training (INDUCTRA).

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In January 2010, the Veteran testified before a Veterans Law Judge who is no longer employed by the Board.  A transcript of that hearing is of record.  The Veterans Law Judge who conducts a Board appeal hearing must participate in the final determination of the appeal.  38 C.F.R. § 20.707 (2013).  In December 2011, the Veteran and his representative were notified of the right to an additional Board hearing with the Veterans Law Judge who would decide the appeal.  In a January 2012 response, the Veteran declined the opportunity for an additional hearing and requested that the Board make a decision on his appeal based on the evidence of record.   

This case was previously before the Board in March 2010 and February 2012 and, when the issues currently on appeal were remanded for additional development.  


REMAND

The Board regrets the additional delay, but finds that additional development is required before the Veteran's claim is decided.

The Board notes that the Veteran's Social Security Administration (SSA) records show that he applied for disability on the basis of disorders of the back and affective disorder.  The Veteran was not found to be disabled for SSA purposes.

Psychiatric Disability

The Veteran asserts that he has a psychiatric disability, to include PTSD or adjustment disorder with depression and anxiety, to include as secondary to service-connected back disability, as a result of active service.  Specifically, the Veteran has claimed that his active service was a stressor and triggered his psychiatric disability.   

The Veteran's service medical records do not show any diagnosis of or treatment for any psychiatric disabilities.  

The Veteran's post-service medical records show that he has been diagnosed with depression, anxiety, opioid dependence, cannabis dependence, nicotine dependence, and narcotic dependence.  Throughout the years of treatment, the Veteran has repeatedly mentioned that his stressors included being in the Army, an impending divorce, repeated break-ups with his girlfriend, the death of a baby daughter, limited access to his son, difficulty transitioning to civilian life, strained familial relationships, and loss of physical function due to back pain.  The Veteran has reported that his symptoms began in 2003, and has also stated that he has experienced lifelong depression and anxiety.

In May 2007, the Veteran was admitted into inpatient psychiatric treatment after exhibiting abnormal behavior, hallucinations, delusions, and depression after a suspected medicine overdose.

A November 2010 VA examination found that the Veteran exhibited no symptoms of PTSD.  The examiner reported that the Veteran did not experience any events that were outside of the usual human experience and that would be markedly distressing to almost anyone, and that the Veteran did not report any instances of fear of military or terrorist hostile activities.  The examiner diagnosed the Veteran with anxiety disorder, alcohol abuse, marijuana abuse, and opiate dependence.  The examiner opined that the Veteran did not meet the criteria for PTSD, but he met the criteria for anxiety.  The examiner stated that the Veteran's anxiety was more likely than not related to his chaotic childhood, and not to being in active service; and that his anxiety was not aggravated by active service.

The Board finds that the November 2010 VA examination is not adequate for rating purposes.  While the examiner opined that the Veteran met the criteria for anxiety but not for PTSD, the examiner did not state explicitly what criteria were being used to evaluate the Veteran.  The Veteran's psychiatric disability must be evaluated using the DSM-IV criteria, as the provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV).  The examination is also not adequate because the examiner did not discuss the Veteran's diagnosis of depression which have been confirmed on multiple occasions by several practitioners after service.  In addition, the examiner did not discuss whether the Veteran's psychiatric disability was caused or aggravated by the Veteran's service-connected back disability. 

Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one or notify the claimant when one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Veteran should be provided a new VA examination by another appropriate examiner to determine the nature and etiology of any current psychiatric disability.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Cervical Spine Disability

The Veteran also asserts that he has a cervical spine disability, to include as secondary to service-connected back disability, as a result of his active service.   

The Veteran's September 2005 service medical records show that he reported neck pain following a motor vehicle accident.  It was unclear whether the accident occurred while the Veteran was on active or inactive duty.

The Veteran's post-service medical treatment records show that he has been diagnosed with scoliosis, low back pain, and neck pain, radiating into the right shoulder.  X-rays of the cervical spine taken in February 2012 showed no fracture, misalignment, or significant degenerative changes, and the Veteran was diagnosed with muscle sprain.  

At an October 2010 VA examination of the back, only the lower back was examined, and there were no findings reported as to the cervical spine and neck. 

It is unclear from the medical records whether the claimed cervical spine disability is caused or aggravated by the service-connected lower back disability, or whether the diagnosed neck muscle strain is of acute and transitory nature.  The Veteran has reported different beginning dates for his neck pain, including 2007, improving in 2009, and returning in 2010. 

The Board finds that a VA examination is needed to determine whether any current cervical spine disability is due to or aggravated by the service-connected back disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by a psychologist or psychiatrist who has not previously examined him to determine the nature and etiology of any current psychiatric disability.  The examiner must review the claims file and should note that review in the report.  Any indicated studies should be performed.  The supporting rationale for all opinions expressed should be provided.  Based upon the examination results and the review of the claims file, the examiner should provide the following information:

(a)  Provide a full multi-axial diagnosis pursuant to DSM-IV and specifically state whether or not any Axis I diagnosis is warranted.  Also, specifically state whether or not each criterion for a diagnosis of PTSD is met.

(b)  With respect to each psychiatric disability present or diagnosed during the period of this claim (to specifically include depression and anxiety), is it at least as likely as not (50 percent or greater probability) that the disability was present during service?

(c)  With respect to each psychiatric disability present or diagnosed during the period of this claim (to specifically include depression and anxiety), is it at least as likely as not (50 percent or greater probability) that the disability was incurred in service.

(d)  Is it clear and unmistakable that any psychiatric disability existed prior to the Veteran's active service?  If so, is it clear and unmistakable that the pre-existing psychiatric disability did not permanently increase in severity during active service?  Was any increase in disability during service due solely to the natural progress of the disorder?

(e)  Do any of the psychiatric diagnoses represent a psychosis?  If so, was the psychosis manifested during service or within one year following separation from service?

(f)  Do any of the psychiatric diagnoses represent a personality disorder?  If so, did any personality disorder have any superimposed Axis I psychiatric disability in service?

2.  Schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of any cervical spine disabilities.  The examiner must review the claims file and must note that review in the report.  After performing a physical examination of the Veteran, the examiner should provide answers to the following questions, and provide a rationale for the opinions:

(a)  Provide all pertinent diagnoses affecting the Veteran's cervical spine.

(b) For each current disability of the cervical spine that is a congenital defect, address whether there was additional disability superimposed upon that defect during service.  The opinion should consider all pertinent evidence, including the Veteran's in-service treatment for back pain.  Also state whether or not the disability increased in severity during service.  If so, state whether any increase in disability was due to the natural progress of the disorder.

(c) For each disability of the cervical spine that is not a congenital defect, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disability was incurred in service or is etiologically related to active service.

(d)  For each disability of the cervical spine that is not a congenital defect, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disability was caused by the Veteran's service-connected back disability.

(e)  For each disability of the cervical spine that is not a congenital defect, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disability was aggravated (permanently increased in severity beyond the natural progress of the disorder) by the Veteran's service-connected back disability. 

(f)  For each disability of the cervical spine that is not a congenital defect, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disability was caused by the motor vehicle accident that the Veteran reported in September 2005. 

3.  Then readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claims to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

